Citation Nr: 9907050	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether or not the veteran had prisoner of war (POW) 
status to establish his eligibility to disability benefits 
under the presumptive provisions of 38 C.F.R. § 3.309(c) 
(1998).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had recognized active service from November 1941 
to April 1942, and from February 1945 to February 1946.  He 
was further found by the regional office (RO) to qualify as a 
POW for the period of April 9, 1942 to April 11, 1942, in a 
hearing officer's decision in December 1994.

In December 1997, the Board of Veterans' Appeals (Board) 
remanded this case so that additional evidentiary development 
could be accomplished.  As will be discussed in the Reasons 
and Bases section below, this was done to the extent 
possible.  The case is now ready for appellate consideration.


FINDINGS OF FACT

1.  The veteran had qualifying service as a POW from April 9, 
1942 to April 11, 1942.

2.  Disability arising out of hypertension, cataracts, and 
bronchitis was not shown in service or manifest within any 
applicable one year presumptive period thereafter, and there 
is no evidence of hypertension, cataracts, and bronchitis 
causally linked to service.


CONCLUSIONS OF LAW

1.  The veteran's qualifying POW service is not sufficient to 
establish eligibility for the application of the presumptive 
provisions based on POW status.  38 C.F.R. § 3.309(c) (1998). 

2.  The claims for service connection for hypertension, 
cataracts, and bronchitis, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that at the time of the 
December 1997 remand, the Board found that the veteran had 
not been afforded a Department of Veterans Affairs (VA) 
medical examination to which he was entitled under 38 C.F.R. 
§ 3.326(b) (1998).  The Board also requested that the veteran 
should be contacted and asked to identify any additional 
medical evidence in support of his claims.  In this regard, 
the record reveals that by way of a letter to the veteran in 
January 1998, the RO sought to obtain the identification of 
medical care providers who may be in the possession of 
additional records pertinent to the veteran's claims.  
Thereafter, the veteran's response to the RO's letter did not 
disclose the existence of evidence that had not already been 
considered.  In addition, the record indicates that the 
requested VA examinations took place in April and May 1998.  
Consequently, the Board finds that a reasonable effort has 
been made to comply with the Board's remand of December 1997, 
and that further remand of this matter is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, 
beriberi (including beriberi heart disease) shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  The term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain chronic diseases such as 
hypertension become manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

As was noted in the Board's remand of December 1997, the 
veteran, in essence, asserts that his claimed disabilities 
were originally incurred during 1942, the year that included 
the period of time the veteran was a POW.  Although a Form 
632 received by the RO in May 1959 reflects that the 
veteran's POW status from April 9, 1942 to April 11, 1942 was 
not supported, as was noted previously, a hearing officer's 
decision in December 1994 determined that the veteran had 
qualifying service as a POW for the period of April 9, 1942 
to April 11, 1942.

Service medical records include a station log, dated in March 
1942, which reflects that the veteran suffered from an 
unidentified illness or injury.  A February 1945 chest X-ray 
was interpreted to reveal negative findings.  

A February 1945 Affidavit for Philippine Army Personnel 
reflects that the veteran participated in a POW march on 
April 10 and April 11, 1942, and that he escaped on April 12, 
1942.  It was further noted that during the period of 
November 1941 to April 9, 1942, the veteran sustained 
unidentified injury (injuries were later noted in the 
affidavit as hernia, tension, and sprained waist bones) while 
riding in a truck during combat for which he was hospitalized 
at Cabcabin Hospital, and that from April 16, 1942 to 
December 1942, the veteran suffered from malaria.  

A May 1946 physical examination report reflects that 
evaluation of the cardiovascular system revealed normal 
findings, and that there were no eye abnormalities.  In 
addition, blood pressure was at 118/68 and the veteran's 
lungs were indicated to be clear.

An April 1959 lay witness statement from a fellow service 
member, P. G. M., reflects his familiarity with certain 
medical complaints made by the veteran during the month of 
March 1942.

An April 1959 medical certificate from Dr. M., reflects that 
the doctor treated the veteran in May 1942 with findings of 
malaria, amoebic dysentery, hernia, and rheumatism.

Lay witness statements from M. L. S. and C. D., dated in 
November 1978 and January 1980, reflect familiarity with 
wounds the veteran sustained while riding on a truck in 
February 1942.

A discharge summary from Veterans Memorial Medical Center 
(VMMC) from approximately December 1980 reflects diagnoses 
which included chronic bronchitis.  A medical certificate 
from VMMC, dated in November 1984, reflects that the veteran 
was confined in this facility with diagnoses which included 
chronic bronchitis during the period of November to December 
1980.  The veteran's physician was noted to be Dr. P.  

November 1984 and July 1987 Philippine government 
certifications reflect that the veteran was a POW from April 
10, 1942 to April 11, 1942.  A May 1991 application for 
disability pension with the Philippine Veterans Affairs 
Office reflects disabilities which do not include the 
disabilities claimed on appeal.  An April 1992 Philippine 
government certification also reflects that the veteran was a 
POW from April 10, 1942 to April 11, 1942. 

A June 1992 Philippine government document reports the 
veteran's service-connected disabilities as including 
defective vision under the veteran's VA claim number.

A subsequent medical certificate from VMMC, dated in February 
1993 documents the same period of treatment and the same 
diagnoses as were previously noted in the medical certificate 
from this facility dated in November 1984.

A medical record from VMMC reflects that the veteran was 
treated as an outpatient in June 1993 for "cataract, senile, 
immature, and both eyes," and that several days later, he 
was treated for hypertension and bronchitis.

In June 1993, the veteran provided additional medical records 
to the RO which was treated by the RO as a claim for service 
connection for hypertension, cataracts and bronchitis.

At the veteran's personal hearing in August 1994, it was 
noted that the additional evidence submitted at this time 
pertained to current treatment (transcript (T.) at p. 4).  
The veteran's witness asserted that the veteran was 
"entitled to nonservice-connected or service-connected 
disability" (T. at p. 4).  The veteran also reasserted his 
POW status between April 9, 1942 and April 12, 1942 (T. at 
pp. 5-6).  He was advised that only three days of POW status 
would not entitle him to the presumptive provisions 
pertaining to former POWs (T. at p. 6).  

A medical records from VMMC dated in December 1996 reflect 
that the veteran was treated as an outpatient at this 
facility in November 1996 with a diagnosis of "cataract, 
senile, immature, both eyes," and additional examinations in 
November and December 1996 with a diagnosis of chronic 
obstructive pulmonary disease (COPD) secondary to chronic 
bronchitis.  A November 1996 note from VMMC reflects that the 
veteran was provided with a prescription for eye drops.

VA eye examination in April 1998 revealed that the veteran 
complained of blurring of vision since 1986.  Physical 
examination indicated that the veteran claimed to see only 
"CF" (count fingers) at a distance of 5 feet with or 
without lenses.  Refraction evaluation revealed that he was 
nearsighted bilaterally.  It was also noted that he could 
walk without difficulty, and that the veteran should be able 
to read at least 20/50 bilaterally.  It was noted that the 
veteran claimed to see "Victory" when asked to read the 
letters at the Snellen Chart.  

Examination of the lenses revealed opacity at the center, but 
that the fundus could be seen with only sclerotic changes and 
there was no paralysis of extraocular movement.  It was noted 
that the veteran was uncooperative.  The diagnosis was 
immature cataract bilaterally, compound astigmatic myopia 
bilaterally, arteriosclerotic fundi bilaterally, and 
exaggeration of visual impairment, bilaterally.  The examiner 
further commented that the veteran's cataract was not service 
related and that this was a developmental condition.

VA respiratory examination in April and May 1998 revealed 
that the veteran reported that he had been previously told 
that he had lung disease in 1981.  He also complained of 
dyspnea on moderate exertion.  VA chest X-rays were 
interpreted to reveal right basal pneumonitis with pleural 
thickening and/or effusion on the right, and arteriosclerosis 
of the thoracic aorta.  Pulmonary function studies revealed a 
minimal obstructive lung defect.  The diagnosis was that the 
findings were consistent with chronic bronchitis with mild 
obstructive pattern that was unlikely due to a service-
connected disability (not related to active service).  

VA heart and hypertension examination in April and May 1998 
revealed that the veteran claimed to be a former POW who was 
able to escape after two days.  During this time period, he 
reported that he had malaria.  He also reported that he had 
had a hernia.  He denied any prior diagnosis of heart disease 
or that he was on any heart medications.  He further noted 
that he occasionally experienced dyspnea on moderate 
exertion, angina twice a week, dizziness and syncope.  Blood 
pressure at this time was 136/90 sitting, 162/90 standing, 
and 170/90 lying down.  As was noted above, chest X-rays 
revealed an impression which included arteriosclerosis of the 
thoracic aorta.  In addition, the veteran was found to have a 
normal electrocardiogram (EKG) and echocardiography revealed 
findings which included concentric left ventricular 
hypertrophy with good systolic function.  The diagnosis was 
probable hypertensive arteriosclerotic heart disease with 
concentric left ventricular hypertrophy, functional capacity 
of IIb and a metabolic equivalent of 5-7.  It was further 
noted that the etiology of the veteran's heart disease was 
not definite at this time, and that there was no specific 
indication of an ischemic etiology which would make it a 
possible residual of beriberi during active service.  The 
examiner did not find the veteran's blood pressure to be high 
and noted that the veteran denied taking any medication.  
Therefore, the examiner indicated that he could not decide 
yet whether the veteran's heart disease was related to active 
service.  There was also a diagnosis of borderline high blood 
pressure with changes suggestive of hypertension.



II.  Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, supra.  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

In terms of the presumptive periods potentially applicable to 
the claimed disabilities, the Board concludes that although 
the RO has now determined that the veteran had qualifying 
service as a POW for the period of April 9, 1942 to April 11, 
1942, this period would not be sufficient to establish 
eligibility for the application of the presumptive provisions 
based on POW status.  38 C.F.R. § 3.309(c).  More 
specifically, since the veteran's status as a POW lasted for 
less than the required 30 days under 38 C.F.R. § 3.309(c), 
the veteran is simply not eligible for the presumption 
afforded by this provision as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Thus, the Board must consider the veteran's claims without 
application of any presumptions based on the veteran's status 
as a POW, and in this regard, it is initially noted that the 
evidence of record does document a current hypertensive 
disability, cataracts, and bronchitis.  Thus, the first 
element of a well-grounded claim, current disability, is 
arguably established as to all of these claimed disabilities.  
See Caluza v. Brown, supra.  The veteran's evidentiary 
assertions are also sufficient to establish that he 
experienced the onset of certain symptoms through his lay 
statements that a lay party is able to establish.  Moreover, 
for purposes of determining whether the claim is well 
grounded, lay evidentiary assertions must be presumed to be 
true, with exceptions not here relevant.  King v. Brown, 5 
Vet. App. 19 (1993).  Thus, the second element of a well-
grounded claim, i.e., in-service incurrence of a disease or 
injury, is established.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service, or 
within any applicable one year presumptive period thereafter.  
In this regard, the only evidence advanced to support the 
existence of hypertension, cataracts and/or chronic 
bronchitis in service consists of the statements of the 
veteran years after service.  See Caluza v. Brown, supra.  
However, the Court has said that as a lay person, the 
appellant lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  See Espiritu v. Derwinski, supra.  In other 
words, the record does not reflect that the veteran has had 
any specialized training that would enable him to conclude 
that hypertension, cataracts or "chronic" bronchitis 
manifested itself as such in service and that he presently 
has the same condition.  Likewise, while the veteran is able 
to establish that he experienced certain symptoms during 
service and that he has manifested continuity of 
symptomatology after discharge, medical evidence is required 
to relate the symptomatology to active service.  The 
veteran's assertions are simply not competent to establish 
that any currently diagnosed hypertension, cataracts or 
chronic bronchitis is related to symptoms he experienced in 
service; such lay assertions carry no weight.  See Espiritu 
v. Derwinski, supra.  The veteran's assertions as to 
continuity of symptoms cannot establish the nexus element 
because the underlying disability or disabilities at issue 
(hypertension, cataracts, and chronic bronchitis) are not 
subject to lay observation.  Savage v. Brown, supra.  

As for the medical evidence of record, there is no medical 
evidence which relates any current hypertension, cataracts, 
or bronchitis to service or to within one year of service.  
Service medical records reveal no evidence of treatment for 
these disabilities during active service.  Thereafter, the 
earliest medical evidence showing treatment for any of these 
conditions post service is a December 1980 discharge summary 
from VMMC which reflects a diagnosis of chronic bronchitis.  
In fact, the record does not reveal a diagnosis of cataracts 
until June 1993, and a diagnosis of high blood pressure 
suggestive of hypertension until VA examination in April and 
May of 1998.  In addition, the Board notes that the veteran 
did not claim service connection for any of the disabilities 
claimed on appeal until he submitted medical records which 
were treated by the RO as a claim for service connection for 
these disabilities in June of 1993.  

Moreover, the only evidence which does address the issue of 
any relationship between the claimed disabilities and service 
does not establish the existence of any such relationship.  
First, the examiner at the VA eye examination in April 1998 
specifically concluded that the veteran's cataract was not 
service related and that this was a developmental condition.  

In addition, VA respiratory examination in April and May 1998 
concluded that it was unlikely that the veteran's chronic 
bronchitis was due to a service-connected disability (not 
related to active service), and VA heart and hypertension 
examination during the same time frame determined that in 
view of the lack of high blood pressure and use of 
medication, he was unable to determine that the veteran's 
heart disease was related to active service.  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  Grottveit v. Brown, supra.  In view of the lack of 
such evidence, the Board has no alternative but to conclude 
that the appellant's claims are not well grounded.

As the Board finds that the appellant has not met the initial 
burden of submitting well-grounded claims as to entitlement 
to service connection for hypertension, cataracts, and 
bronchitis, the appeal must be denied.  No duty to assist the 
appellant in this claim has arisen.  The RO's adjudication of 
the claims does not constitute prejudicial error.  Grottveit, 
5 Vet. App. at 93; Tirpak, 2 Vet. App. at 611; Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (error is harmless if it does 
not change the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claims are well grounded, it must be 
considered whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to respond and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, the Board does not 
find such prejudice because the appellant was clearly 
afforded ample opportunity to provide evidence in support of 
his claims and has not met the threshold obligation of 
submitting well-grounded claims.  Meyer v. Brown, 9 Vet. App. 
425 (1996).


ORDER

Eligibility for the application of the presumptive provisions 
under 38 C.F.R. § 3.309(c) (1998) based on POW status is 
denied.

The claims for service connection for hypertension, cataracts 
and bronchitis, are denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


- 2 -


